On Petition foe Rehearing.
Reinhard, C. J.
Counsel for appellant, in their brief' on petition for rehearing, earnestly contend that the affirmance of the judgment of the lower court was erroneous. Several reasons are assigned, but only one or two of them require some additional expression at our hands. It is insisted that we were mistaken in assuming that the exhibit filed with the several paragraphs of the answer was designated by some character, as “A,” “ B ” or “C,” and referred to as “ Exhibit A,” “ B ” or “C,” in the pleading. If we were wrong in assuming this, it does not follow by any means that the answer was bad. The exhibit need not be marked by any letter or character and referred to by such letter or character in the pleading. If this be done it will be sufficient, but it is not the only correct way of fil*537ing an exhibit. It will be sufficient to state in the pleading that the instrument (naming it) or a copy thereof “ is herewith filed,” and one copy will serve as an exhibit for any number of paragraphs of the same pleading. Peck v. Hensley, 21 Ind. 344; Frazier v. Harris, 51 Ind. 156; Maxwell v. Brooks, 54 Ind. 98; N. W. M. L. Ins. Co. v. Hazelett, 105 Ind. 212; Old v. Mohler, 122 Ind. 594.
Filed May 27, 1892.
Counsel again discuss the several paragraphs of the answer and insist that they are all insufficient. They point to the fact that no exhibit purports to have been filed with the sixth paragraph, and claim that this omission is fatal to that paragraph. If we were to concede the insufficiency of all the paragraphs but the second, we think the special finding amply supports it, and that that paragraph states a good defense. Wc can not agree with counsel that the facts averred make a case of fraud rather than illegality of consideration, and are of the opinion that such facts bring it fairly within the rule declared in Schmueckle v. Waters, 125 Ind. 265, upon the authority of which we are content to rest our decision in the ease at bar. It would be fruitless to extend this opinion bj instituting a comparison of the facts set out in the answer of the present case with those stated as a basis of the decision in the case cited.
We think the other questions discussed have been sufficiently disposed of in the original opinion. It is still our conclusion that the judgment of the court below was substantially correct, and that it ought to be affirmed.
, The petition is overruled.